Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 recites the limitation "the other side of the housing".  There is insufficient antecedent basis for this limitation in the claim.
Note that the housing has not been defined to have two distinct sides, i.e. a side and “the other side”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koga et al. (US 4563571).
Koga discloses:

1.  A hot water generation module for a water treatment apparatus, comprising: a ceramic heater 3/5 in which at least one heating wire 4 is disposed and which has a hollow tube shape 2a;  a housing 1 disposed to surround the outside of the ceramic heater 3/4/5;  and a heating passage 2b of which at least a portion is disposed in the housing to surround an outer circumferential surface of the ceramic heater in a spiral shape and in which raw water introduced into the housing at 10 is discharged to the outside of the housing at 11 after heating the raw water to generate hot water by coming into contact with the ceramic heater 3/4/5. 
 
    PNG
    media_image1.png
    502
    874
    media_image1.png
    Greyscale


 
3.  The hot water generation module according to claim 2, wherein an inlet hole 10 communicating with the curved passage to transfer the raw water supplied from the outside to the curved passage is defined in an upper end of one side of the housing. 
 
4.  The hot water generation module according to claim 3, wherein the inlet hole is defined in a tangential direction (see figure above compared to Applicant figures) of the curved passage. 
 
5.  The hot water generation module according to claim 2, wherein an outlet Hole 11 communicating with the linear passage 2a and discharging the hot water, which is heated while coming into contact with the ceramic heater, to the outside is defined in an upper end of the other side of the housing. 

    PNG
    media_image2.png
    501
    1067
    media_image2.png
    Greyscale
 


    PNG
    media_image3.png
    688
    1066
    media_image3.png
    Greyscale

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (US 4563571) in view of Blanc (US 10051991).
Koga discloses the claimed invention except in reference to claim:
7.  The hot water generation module according to claim 5, wherein the outlet hole is defined in parallel to the inlet hole.   
	Blanc discloses a similar heating device wherein the outlet hole at 13 is defined in parallel to the inlet hole at 11. As such Blanc discloses it is known to provide the inlet and outlet connections in a parallel orientation. 	   


    PNG
    media_image4.png
    913
    909
    media_image4.png
    Greyscale

.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (US 4563571) in view of Shirai et al. (US 8180207).
Koga discloses the claimed invention except in reference to claim:

8.  The hot water generation module according to claim 5, further comprising a flow rate adjustment unit adjusting a flow rate of the raw water introduced into the inlet hole or adjusting a flow rate of the hot water discharged through the outlet hole. 
	Shirai discloses a fluid heating device similar to the claimed invention, including a flow rate adjustment unit adjusting a flow rate of the raw water introduced into the inlet hole or adjusting a flow rate of the hot water discharged through the outlet hole.  Koga discloses only a predetermined flow rate, and as such one of skill in the would find it to be an obvious improvement to the Kaga device to provide a flow rate adjustment unit as taught by Shirai such that the Koga device were able to be effectively used at varying flow rates .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (US 4563571) in view of Jang  (US 9014548).
Koga discloses the claimed invention except in reference to claim:

 9.  The hot water generation module according to claim 2, wherein the housing comprises: a main body which has both opened sides and a hollow therein and in which an inwardly recessed groove part is defined in a spiral shape;  an upper cap covering the opened one side of the main body and having an 
	Jang discloses a similar heating device including a main body 100 which has both opened sides and a hollow therein and in which an inwardly recessed groove part 500 is defined in a spiral shape;  an upper cap 102 covering the opened one side of the main body and having an outlet hole 120 through which a linear passage communicates with the outside;  and a lower cap 101 covering the other opened side of the main body. 

    PNG
    media_image5.png
    835
    1100
    media_image5.png
    Greyscale

	It would have been an obvious design change to Koga to provide the open housing configuration having opposing caps as taught by Jang as a means of providing access to both ends of the hollow heating device for maintenance purposes
13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (US 4563571) .
Koga discloses the claimed invention except in reference to claim:

13.  The hot water generation module according to claim 9, wherein the main body is manufactured in an injection molding manner.   Note that the method of forming the main body does not distinguish from art showing the claimed structure.   The method of forming the device, or a part thereof, is not germane to the patentability of the device itself. Therefore, this limitation has not been given patentable weight.  One of skill in the art would be aware of the myriad of methods of forming the individual parts and well capable of choosing any method suitable for the design at hand. 

Claims 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (US 4563571) in view of Kolibas (US 4465922).
Koga discloses the claimed invention except in reference to claim:
 
14.  The hot water generation module according to claim 1, wherein a temperature sensor detecting a temperature of the hot water is disposed in a hollow of the ceramic heater. 


	Kolibas disclsos a similar heating device as claimed by Applicant, including the provision of a temperature sensor 32 detecting a temperature of the hot water is disposed in a hollow of a heater and
further comprising a control part 40 receiving the temperature of the hot water, which is detected by the temperature sensor, and controlling an output of the heater.
	As the use of temperature sensors in cooperation with control means to control the output of heaters in fluid heating arrangements is well known in the art, and the location of the temperature sensor within a hollow of a heater is taught by Kolibas, one of skill in the art would find it obvious to modify the Koga device to include the provision of the temperature sensor in a hollow in the heater and to control the heating with a control means such that the user of the Koga device can exercise more precise and predictable control of the device. 

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.





 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOR S. CAMPBELL
Examiner
Art Unit 3742



/THOR S CAMPBELL/Primary Examiner, Art Unit 3761